Motion to dismiss appeal denied without prejudice to renew upon a showing that the appeal does not involve “ a fundamental jurisdictional question of fact as to the petition’s sufficiency or a triable issue of fact determination of which against petitioner would render the petition fatally defective”. (Great Neck Water Auth. v. Citizens Water Supply Co. of Newtown, 12 N Y 2d 167, 173.) In the event of such renewal, the motion papers should include, among other things, a cony of the petition and of the answer.